Citation Nr: 0833016	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
40 percent for service-connected chronic peptic ulcer 
disease, recurrent, status post vagotomy with pyloroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The veteran had active service from August 1973 to August 
1976.  This appeal initially came before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which awarded service connection for peptic 
ulcer disease and initially assigned a 10 percent evaluation 
for that disability.  The RO increased the initial rating to 
40 percent during the pendency of the appeal.  The Board 
Remanded the appeal in September 2007.
 

FINDING OF FACT

The veteran's ulcer disability is manifested by complaints of 
nausea, hematemesis, vomiting, melena, and pain, but has not 
resulted in weight loss, hemoglobin or hematocrit below a 
normal level, or other diagnosed impairment of health, and no 
provider has assigned a diagnosis of dumping syndrome or 
stricture.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 40 percent for peptic ulcer disease, 
status post vagotomy and pyloroplasty, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.7, 4.10, 4.20, 4.114, Diagnostic Codes 
7306, 7348 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  Such notice was provided to the 
veteran following the Board's September 2007 Remand.

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for peptic ulcer disease.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and the veteran 
was afforded formal VA examinations in 2002, 2004, and 2008.  
The veteran testified before the local RO and before the 
Board.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Claim for increased initial evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

Diagnostic Code 7306 provides ratings for marginal 
(gastrojejunal) ulcer.  Mild marginal ulcer, with brief 
episodes of recurring symptoms once or twice yearly, is rated 
10 percent disabling.  Moderate marginal ulcer, with episodes 
of recurring symptoms several times a year, is rated 20 
percent disabling.  Moderately severe marginal ulcer, with 
intercurrent episodes of abdominal pain at least once a month 
partially or completely relieved by ulcer therapy, mild and 
transient episodes of vomiting or melena, is rated 40 percent 
disabling.  Severe marginal ulcer, with symptoms the same as 
pronounced with less pronounced and less continuous symptoms 
with definite impairment of health, is rated 60 percent 
disabling.  Pronounced marginal ulcer, with periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss, that is totally incapacitating, is rated 100 
percent disabling.  38 C.F.R. § 4.114. 

Postoperative ulcer residuals are rated under Diagnostic Code 
7348.  Those criteria provide that a 40 percent evaluation 
following a vagotomy with pyloroplasty or gastroenterostomy 
require demonstrably confirmative postoperative complications 
of stricture or of continuing gastric retention.  38 C.F.R. § 
4.114, Diagnostic Code 7348.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

Facts

Historically, a diagnosis of upper gastrointestinal (GI) 
bleeding and peptic ulcer disease was assigned during the 
veteran's service.  Private treatment records following the 
veteran's July 1979 service separation disclose that the 
veteran underwent operative treatment, variously described in 
the record as vagotomy or as partial gastrectomy.  

On VA examination conducted in November 2002, the veteran 
provided a history of gastrectomy.  This helped for about six 
months and then the veteran again began to have stomach pain, 
nausea, daily vomiting, and epigastric discomfort.  A scar 
from the previous surgical intervention was present on the 
veteran's abdomen.  The veteran described an area of vague 
discomfort in the epigastrium.  The veteran used daily oral 
medications.  An upper GI examination disclosed a small 
hiatal hernia with gastroesophageal reflux disease, and 
partial gastrectomy with Billroth anastomosis and mild 
hypertrophic gastritis.  There was no current active ulcer.

By a rating decision issued in January 2003, the veteran's 
residuals of chronic peptic ulcer disease were evaluated as 
10 percent disabling, effective as of the date of claim, 
under Diagnostic Codes (DCs) 7399 and 7305.  (Unlisted 
disabilities requiring rating by analogy are coded using the 
first two numbers of the most closely related body part and 
"99.")  

In November 2003, the veteran disagreed with the initial 10 
percent evaluation, stating that he was still having pain and 
suffering from his ulcer disease.  On VA examination 
conducted in September 2004, the veteran reported that he 
would have vomiting after he ate, as frequently as three days 
per week, and sometimes lasting all day.  There were no 
circulatory disturbances or hypoglycemic reactions.  There 
was pain and tenderness on objective palpation of the 
abdomen.  Bowel sounds were normal.  There was tenderness in 
the epigastrium.  The veteran's hemoglobin and hematocrit 
were described as normal.  Esophagogastroduodenoscopy (EGD) 
examination in August 2004 disclosed several active antral 
ulcers.  The veteran reported a five-pound weight loss in the 
past two weeks.  The veteran was described as robust, and his 
weight was 260.5 pounds.

At a personal hearing conducted in August 2004, the veteran 
testified that his pain warranted an evaluation in excess of 
10 percent.  He denied having any dumping syndrome.  By a 
rating decision issued in September 2004, the RO assigned a 
40 percent initial evaluation under DCs 7348 and 7306, since 
the veteran established that he had postoperative episodes of 
abdominal pain at least once a month.  

In his November 2004 substantive appeal, the veteran 
contended that he was entitled to a 60 percent initial 
evaluation.  Treatment records dated in August 2005 disclose 
that the veteran complained about an area in his lower 
abdomen.  He described his pain as 7 on a scale of 1 to 10.  
He reported that his abdominal pain would sometimes awake him 
from sleep.  On VA examination conducted in January 2006, the 
veteran reported use of Zantac and omeprazole to control his 
symptoms.  He weighed 253 pounds.

At the time of a hearing before the Board, conducted by the 
undersigned in August 2007, the veteran testified that he had 
current abdominal pain with little relief from medications.  
He reported nausea and vomiting about twice a week.  He 
testified that this caused dehydration and weakness.  He 
testified that he also had blood in his stools.  He testified 
that sometimes he gained weight and sometimes he lost weight.  
He testified that he had to eat when he wasn't hungry in 
order to make the pain go away.  He testified that his pain 
would wake him up from his sleep.

On VA examination conducted in February 2008, the veteran 
reported hematemesis two or three days per week.  The veteran 
testified that he was unable to work at least two days per 
week due to pain in his stomach.  Bowel sounds were present 
in all four quadrants.  The veteran's hemoglobin was 13.9 and 
his hematocrit was 41.  (Normal reference range (12.5 to 
16.5) for hematocrit and normal reference range (38 to 46) 
for hemoglobin are described in a December 2002 VA laboratory 
report).

Analysis

In its September 2004 rating decision, the RO explained that 
the veteran's recurrent episodes of abdominal pain, vomiting, 
and melena, met the criteria for a 40 percent evaluation 
under DC 7306.  The veteran also contends that he has 
hematemesis and melena.  However, the veteran's VA outpatient 
records and his VA examination reports reflect that his 
hemoglobin and hematocrit have been either described as 
normal or have fallen within the reference range listed as 
normal for VA laboratory examination purposes.  Thus, to the 
extent that he has hematemesis or melena, such symptoms have 
not adversely affected the veteran's red blood cells.  

The veteran has noted complaints of pain, abdominal 
discomfort, nausea, and vomiting.  However, these symptoms 
have not resulted in severe impairment of the veteran's 
health, as reflected by his weight, appearance, strength, or 
other objective criteria.  The veteran's weight has 
fluctuated only mildly, from a low of about 245 pounds up to 
about 260 pounds, during the six years of the course of the 
claim on appeal.  This weight gain, and any interim weight 
losses, are not of such significance as to show service-
connected ulcers have resulted in impairment of the veteran's 
health.    

The veteran's recurrent ulcers, postoperative, also warrant a 
20 percent evaluation under DC 7348, based on the findings of 
recurrent active ulcer in 2004.  There is no evidence of 
stricture or continuing gastric retention, or other 
postoperative complication, so as to warrant a 40 percent 
evaluation under DC 7348.  The veteran is not entitled to a 
40 percent evaluation under DC 7806 in additional to a 20 
percent evaluation under DC 7348, because DC 7348 specifies 
that evaluations under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  Rather, a single rating will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.  In this case, 
no provider has assigned a diagnosis of, or suggested 
consideration of a diagnosis of, dumping syndrome, stricture, 
or other post-operative residual.  The Board concludes that 
the veteran is not entitled to elevation of the 40 percent 
evaluation assigned under DC 7306 to a 50 percent evaluation 
based on DC 7348.

Although active antral ulcers were found at one point in 
time, August 2004, during the pendency of the appeal, ulcers 
were not found on radiologic examination at the February 2008 
examination.  The finding of active ulcers in August 2004, 
without findings of objective symptoms beyond the criteria 
specified for a 40 percent evaluation, does not warrant an 
initial evaluation in excess of 40 percent, including during 
August 2004.  

As noted above, no provider has assigned a diagnosis of 
dumping syndrome, stricture, gastric retention, or other 
symptoms or finding consistent with severe impairment of 
health or which meets a criterion for an evaluation in excess 
of 40 percent for ulcer disease under DC 7306.  A note to DC 
7348 reflects that dumping syndrome is to be rated under 38 
C.F.R. § 4.114, Diagnostic Code 7308.  Under DC 7308 for 
postgastrectomy syndromes, symptoms of nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia 
warrants the maximum rating of 60 percent.  However, no 
provider has described findings of dumping syndrome or stated 
that the veteran has dumping syndrome.  Therefore, evaluation 
under DC 7308 is not appropriate.

A 40 percent evaluation is the maximum schedular evaluation 
under DC 7348, so an increased initial evaluation in excess 
of 40 percent is not possible under DC 7348, and evaluation 
under that Diagnostic Code would not benefit the veteran.  

There is no indication or opinion by any provider or examiner 
that the veteran has impaired health as a result of his ulcer 
disease so as to warrant an evaluation in excess of 40 
percent.  The examiners describe the veteran as "well 
developed" and "robust."  The veteran has not required 
hospitalization during the six years of the pendency of this 
appeal to treat peptic ulcers or any symptom or residual of 
that disability or the operative treatment for disability.  

The veteran has indicated that he has lost time from work, 
usually one to two days per week, or about 40 percent of a 
full-time job, due to his service-connected disability.  
Since a 40 percent evaluation is assigned, and a rating is 
intended to compensate for industrial impairment, a 40 
percent evaluation is commensurate with a 40 percent loss of 
time from work.  Since the work time lost does not exceed the 
evaluation already assigned, the lost time from work does not 
warrant consideration of an extraschedular evaluation.  The 
Board agrees with the RO's April 2008 determination (noted in 
the supplemental statement of the case) that an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b).

No provider has opined that the veteran manifests objective 
findings of impaired health.  There is no medical opinion 
that the veteran's ulcer disability has resulted in severe or 
pronounced adverse effects on the veteran's health.  Because 
the veteran's symptoms have not been indicative of impaired 
health at any time during the pendency of the appeal, a 
staged initial rating in excess of 40 percent is not 
warranted at any time during the pendency of the appeal.  
Fenderson, supra.  

The Board has considered whether any other Diagnostic Code 
would be more favorable to the veteran.  DC 7304, for 
example, provides evaluation in excess of 40 percent, with a 
60 percent evaluation for severe disability and a total (100 
percent) evaluation for pronounced symptoms with unrelieved 
pain and totally incapacitatating symptoms.  Severe ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, is rated 60 percent disabling.  
38 C.F.R. § 4.114.  However, the veteran does not have weight 
loss, anemia, or other symptoms productive of definite 
impairment of health.  An evaluation in excess of 40 percent 
is not warranted under DC 7304, or any other alternative 
diagnostic code or applicable criteria.  

The preponderance of the evidence is against an initial 
evaluation in excess of 40 percent.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favourable outcome.  38 U.S.C.A. § 5107(b).  The claim must 
be denied. 



ORDER

The appeal for an initial evaluation in excess of 40 percent 
for service-connected chronic peptic ulcer disease, 
recurrent, status post-vagotomy with pyloroplasty, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


